DETAILED ACTION
Application 16/140824, “ELECTROLYTE FOR LITHIUM SECONDARY BATTERY AND LITHIUM SECONDARY BATTERY INCLUDING THE SAME”, was US filed on 9/25/18 and claims priority from a foreign application filed on 5/29/18. 
This Office Action on the merits is in response to communication filed on 6/23/20.

First Inventor to File Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Allowable Subject Matter
Claims 1, 10-14 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1 and 14, the closest prior art includes Taki (US 2015/0044551) which is relevant to the claimed invention as described in the 7/22/20 Final Rejection.  In short, the Taki teaches a battery comprising an electrolyte which 
However, as argued by applicant in the 12/18/20 remarks, the cited art does not further teach the additives included in the specific concentration ranges recited in the claims. Applicant further notes that the as-filed specification demonstrates, via multiple Examples spanning the claimed concentration range, that the claimed additives when used in combination as described in the claimed invention provide desirable performance.  It is noted that each embodiment included in applicant’s Table 5 includes vinylene carbonate at 0.5 wt% as in the claimed invention, indicating applicant’s conception of the instantly claimed embodiment at the time of invention.  Therefore, the previously presented rejection is not found to teach or fairly suggest the claimed invention with sufficient specificity to render the claims anticipated or obvious, and has therefore been withdrawn.
Upon an updated search, no new and closer prior art has been discovered which cures the deficiency of Taki, or which independently fairly teaches or suggests the claimed invention. Accordingly, independent claims 1 and 14 and all dependent claims are found to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH R SMITH whose telephone number is (571)270-7005.  The examiner can normally be reached on Mon-Fri: 9 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEREMIAH R SMITH/Primary Examiner, Art Unit 1723